Gunter, Justice.
This appeal is from a judgment in a contempt case. The trial judge did not hold the former husband in *861contempt of court for failure to make alimony and child support payments. The former wife has appealed.
Submitted July 12, 1974
Decided October 1, 1974.
Richard R. Kirby, for appellant.
Nick Long, for appellee.
From a review of the record we conclude that the trial judge did not abuse his discretion by not holding the appellee in contempt. See Martin v. Martin, 209 Ga. 850 (76 SE2d 390) (1953). We therefore affirm that part of the judgment.
However, the judgment went on to hold that the appellee would not be responsible for further alimony and child support payments. This part of the judgment was erroneous and must be reversed. This court has repeatedly held that the trial judge in a contempt proceeding has no authority to modify the terms of a divorce and alimony judgment. Deese v. Deese, 230 Ga. 105 (196 SE2d 16) (1973).

Judgment affirmed in part; reversed in part.


All the Justices concur.